The information in this case charges that in Cotton county, February 9, 1925, "J.B. Cox and Lee Price, then and there being, did then and there willfully, unlawfully, wrongfully manufacture certain mash, to wit, 330 gallons of corn grain mash, fit for distillation and for the manufacture of beer, distilled spirits, and other alcoholic liquors, the sale, barter, giving away, and otherwise disposing of which is prohibited by the laws of the state."
A trial was had thereunder, the defendants were found guilty as charged in the information, and the punishment *Page 89 
of each fixed at a fine of $150 and confinement for 60 days in the county jail. From the judgment rendered on the verdict they appealed by filing in this court petition in error with case-made, June 22, 1925, but no brief has been filed and no further appearance made in their behalf in this court.
The undisputed evidence shows that the officers found a still and 6 or 7 barrels of mash in a dugout occupied by the defendants, and another barrel of mash and a worm nearby. Also a sack partly full of sugar. The defendants did not testify. While the defendants are not represented in this court, we have carefully gone through the record and find it free from substantial error.
The judgment appealed from is therefore affirmed.
BESSEY, P.J., and EDWARDS, J., concur.